Citation Nr: 0411945	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for chronic bronchitis 
with asbestosis, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri that continued a previously assigned 30 
percent evaluation for the service-connected disability at 
issue.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserts that an increased evaluation is warranted 
for his service-connected chronic bronchitis with asbestosis.  
The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the record reflects that post-bronchodilator 
pulmonary function tests were most recently performed on the 
veteran's lungs in October 2001.  The Board notes that, in 
April 2003, the veteran submitted a report of a private 
pulmonary function test conducted that same month.  However, 
that pulmonary function test did not include post-
bronchodilator testing.  In evaluating pulmonary function, 
the results of pulmonary function testing after optimum 
therapy reflect the best possible functioning of an 
individual, and are the figures used as the standard basis of 
comparison of pulmonary function.  61 Fed. Reg. 46,720, 
46,723 (Sept. 5, 1996). Under 38 C.F.R. § 3.326(a) (2003), a 
VA examination will be authorized where there is a 
possibility of a valid claim.



Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bronchitis since 
May 2000.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a pulmonary specialist, 
if available, to determine the current 
nature, extent and severity of his 
service-connected bronchitis with 
asbestosis.  All necessary tests, 
including a pulmonary function test which 
includes pre- and post- bronchodilator 
therapy test findings, should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



